OPINION AND ORDER
The Court, having considered the briefs of movant and respondents and having heard oral argument in this matter, is of the opinion that discretionary review of — S.W.2d —, was improvidently granted.
This Court’s order granting discretionary review, 609 S.W.2d 368, is vacated and the case is remanded to the Court of Appeals for the issuance of its mandate.
PALMORE, C. J., and AKER, CLAYTON and STERNBERG, JJ., concur.
STEPHENSON and STEPHENS, JJ., dissent.
LUKOWSKY, J., not sitting.
ENTERED May 5, 1981.
(s) John S. Palmore Chief Justice